MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Sep 21 2016, 8:40 am
court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lawrence M. Hansen                                       Gregory F. Zoeller
Hansen Law Firm, LLC                                     Attorney General of Indiana
Noblesville, Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Eric Haralson,                                           September 21, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         29A05-1604-CR-874
        v.                                               Appeal from the Hamilton Circuit
                                                         Court
State of Indiana,                                        The Honorable Paul A. Felix,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         29C01-1009-FB-60



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 29A05-1604-CR-874 | September 21, 2016    Page 1 of 5
                                          Case Summary
[1]   Eric Haralson contends that the trial court abused its discretion in sentencing

      him to three years of his previously suspended sentence for violating his

      probation (for a second time) in this case. Finding no abuse of discretion, we

      affirm.



                            Facts and Procedural History
[2]   In July 2011, Haralson pled guilty to Class B felony dealing in a Schedule II

      controlled substance and Class A misdemeanor carrying a handgun without a

      license. The trial court sentenced him to twelve years, with six years executed

      and six years suspended. The court ordered the last year of Haralson’s executed

      sentence to be served on work release, followed by two years of probation.


[3]   Haralson finished work release in October 2013 and started serving his two-year

      probation term. In May 2014, the probation department filed a notice alleging

      that Haralson violated his probation by committing a new offense, Class A

      misdemeanor operating a vehicle without ever having received a license.

      Haralson admitted violating his probation, and the trial court sentenced him to

      forty days of his previously suspended sentence.


[4]   Then, in October 2015, the probation department filed a second notice alleging

      that Haralson violated his probation by being dishonest with his probation

      officer about his drug and alcohol use, testing positive on two occasions for

      illegal drugs (marijuana, cocaine, and methamphetamine), and consuming

      Court of Appeals of Indiana | Memorandum Decision 29A05-1604-CR-874 | September 21, 2016   Page 2 of 5
alcohol in violation of his CARE evaluation. A hearing was held, and

Haralson admitted violating his probation. Tr. p. 7-9. Haralson asked the trial

court to place him on community corrections. Haralson explained that

although he tested negative for drugs for a period of about eighteen months, he

“started indulging in drugs again” when he “ran into some old friends that [he

had] stopped hanging out with when [he] got out of prison.” Id. at 18. The trial

court revoked Haralson’s probation and sentenced him to three years of his

previously suspended sentence, to be served in prison. The trial court reasoned:

        The Court placed [Haralson] on probation once he completed the
        executed sentence and he violated probation previously [in this
        case] by committing a new crime, to which he only received a 40
        day jail sentence, 40 days of his previously suspended sentence
        were executed. He was then placed back on probation. This is,
        even though according to the Pre-Sentence Investigation the
        Court received when the Defendant was sentenced that nearly
        every single time he has ever been convicted before he has
        violated his probation with at least one prior time, two prior
        times where his probation was revoked. At the last sentencing
        hearing I was told about the Defendant’s child. I considered the
        fact that he had a child the last time he was here. The Court is
        not going to consider again that he has a child. The Defendant
        knew he had a child when he was smoking and using drugs, and
        he smoked and used them anyway. The hearing today
        essentially tries to suggest that the Defendant has relapsed due to
        a drug problem. But what I heard today is that the Defendant
        started hanging around friends. This was not about a relapse,
        this was about hanging around the wrong people and then going
        and doing the things that they were doing with them. It was not
        about a need to have drugs and then finding them, it was about
        hanging out with the wrong people. . . . I do not find Hamilton
        County Community Corrections to be an appropriate sentence
        here.
Court of Appeals of Indiana | Memorandum Decision 29A05-1604-CR-874 | September 21, 2016   Page 3 of 5
      Id. at 26-27.


[5]   Haralson now appeals.



                                 Discussion and Decision
[6]   Probation revocation is a two-step process. First, the trial court must determine

      that a violation of a condition of probation actually occurred. Woods v. State,

      892 N.E.2d 637, 640 (Ind. 2008). Second, if a violation is proven, then the trial

      court must decide whether the violation warrants revocation of probation. Id.

      If the trial court finds that the probationer violated a condition of probation, the

      court has several options:

              (1) Continue the person on probation, with or without modifying
              or enlarging the conditions.


              (2) Extend the person’s probationary period for not more than
              one (1) year beyond the original probationary period.


              (3) Order execution of all or part of the sentence that was
              suspended at the time of initial sentencing.


      Ind. Code § 35-38-2-3(h). A trial court’s sentencing decision for violating

      probation is reviewed for an abuse of discretion. Prewitt v. State, 878 N.E.2d
184, 188 (Ind. 2007).

[7]   Haralson contends that the trial court abused its discretion in sentencing him to

      three years of his previously suspended sentence for violating his probation


      Court of Appeals of Indiana | Memorandum Decision 29A05-1604-CR-874 | September 21, 2016   Page 4 of 5
      because he is “an addicted person suffering from relapse” and is “a father

      seeking an opportunity to support his son.” Appellant’s Br. p. 12. He claims

      the trial court should have sentenced him to community corrections instead.


[8]   The trial court, however, specifically declined to place Haralson in community

      corrections. It noted that Haralson had already violated probation once in this

      case and that he had violated probation in other cases as well. As for

      Haralson’s child, the trial court explained that it considered Haralson’s child

      when it sentenced him to only forty days for his first probation violation, yet

      Haralson violated his probation a second time. Finally, as for Haralson’s claim

      that he only relapsed because of addiction, the trial court pointed to Haralson’s

      own testimony that despite testing negative for drugs for a substantial period of

      time, he began “indulging” in drugs again after he started hanging out with the

      wrong people, not because of addiction. Accordingly, we find that the trial

      court did not abuse its discretion in sentencing Haralson to three years of his

      previously suspended sentence for violating his probation a second time in this

      case.

[9]   Affirmed.

      Baker, J., and Najam, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 29A05-1604-CR-874 | September 21, 2016   Page 5 of 5